Case 3:21-mc-80007-SK Document 1-7 Filed 01/12/21 Page 1 of 7




          EXHIBIT 6
            Case 3:21-mc-80007-SK Document 1-7 Filed 01/12/21 Page 2 of 7




                                                                        Sarah Salomon
                                                                        (415) 962 8828
                                                                        ssalomon@keker.com



November 16, 2020



VIA ELECTRONIC MAIL

Melody Drummond Hansen
O’MELVENY & MYERS LLP
2765 Sand Hill Road
Menlo Park, CA 94025
mdrummondhansen@omm.com

Re:       Maplebear Inc. dba Instacart v. Cornershop Technologies, Inc., et al., Case No. 2:20-
          CV-00240-JRG (E.D. Tex.)

Dear Melody:

We are in receipt of Uber’s responses and objections to Instacart’s subpoena, dated November 5,
2020. Instead of providing any responses to Instacart’s requests, Uber has interposed a series of
meritless, boilerplate objections and refused to produce a witness on any deposition topic or to
produce a single responsive document. We are willing to meet and confer with you regarding
Uber’s position, but we ask that Uber agree to amend its responses and objections to the
subpoena no later than Thursday, November 19 to address the defects explained below.

Uber announced its acquisition of a majority ownership stake in Cornershop in October 2019,
and its transaction with Cornershop closed in early-July 2020, just two months after Cornershop
launched its services in Texas and Florida using Instacart’s stolen intellectual property. This is
not a case where Uber is a stranger to the litigation or an innocent third party. Uber is the
majority owner of the defendant Cornershop, which brazenly stole and used Instacart’s
intellectual property to rush Cornershop’s launch in the United States and gain an unfair
advantage. Uber has repeatedly touted its “partnership” and “integration” with Cornershop in
public statements.1 It is beyond dispute that Uber has documents and information relevant to
this lawsuit, and Uber cannot refuse to comply with this subpoena merely because it is not a
named party. “[I]f the documents sought . . . are relevant to the subject matter of this action,”
and the issuing party has “shown good cause for their production, the subpoena should be

1
 See, e.g., Press Release, Uber Unveils Grocery Delivery (July 7, 2020),
https://investor.uber.com/news-events/news/press-release-details/2020/Uber-Unveils-Grocery-
Delivery/default.aspx.




1538358
           Case 3:21-mc-80007-SK Document 1-7 Filed 01/12/21 Page 3 of 7

Melody Drummond Hansen                                                VIA ELECTRONIC MAIL
November 16, 2020
Page 2


enforced unless the documents are privileged or the subpoena is unreasonable, oppressive,
annoying, or embarrassing.” United States v. Am. Optical Co., 39 F.R.D. 580, 583 (N.D. Cal.
1966). Instacart’s requests are relevant and satisfy the good cause standard. Furthermore,
Instacart took great pains to draft an extremely narrowly tailored subpoena—with just six
requests for production and deposition topics—to avoid any undue burden on Uber.

The deficiencies in Uber’s responses are explained in further detail below.

Issue No. 1 – Improper Boilerplate “Relevance” Objections. Uber repeatedly objects
that Instacart’s requests for production and deposition topics “seek[ ] information not relevant to
and disproportionate to the underlying case,” and proceeds to entirely evade answering the
requests. Such boilerplate objections fly in the face of the broad standard for relevance in
discovery: “parties seeking discovery are entitled to all information reasonably calculated to lead
to the discovery of admissible evidence,” which is “an intentionally broad mandate.” Brown Bag
Software v. Symantec Corp., 960 F.2d 1465, 1470 (9th Cir. 1992) (citing Fed. R. Civ. P.
26(b)(1)); see also Waymo LLC v. Uber Techs., Inc., No. 17CV00939WHAJSC, 2017 WL
3581171, at *1 (N.D. Cal. Aug. 18, 2017) (“The scope of discovery under Rule 45 which
governs discovery of nonparties by subpoena is the same as the scope under Rule 26(b).”).
Below are the particular issues with Uber’s boilerplate relevance objections:

    -     Deposition Topic/Request for Production 1: This deposition topic and request for
          production seek documents and testimony regarding “the scraping of data or images by,
          with the involvement of, at the behest of, or for the benefit of Cornershop, whether
          directly or indirectly, and Uber’s knowledge of the same.” Cornershop has represented,
          in public filings that to succeed on its CFAA claim, Instacart must establish that
          “Cornershop violated Instacart’s ToS knowingly, intentionally, or with intent to
          defraud.” Opp. to PI Mot., Instacart v. Cornershop, Case 2:20-cv-00240-JRG, Dkt. 29.
          Whether Uber was involved in or aware of Cornershop’s effort to scrape Instacart’s
          Platform is directly relevant to the knowledge and intent elements of Instacart’s
          substantive claims for relief, including its CFAA claim. The extent to which Uber had
          knowledge of Cornershop’s scraping is also relevant to damages.

    -     Deposition Topic/Request for Production 2: This deposition topic and request for
          production seek documents and testimony regarding “Cornershop’s use in the United
          States of images, data, trademarks, or trade names without permission from their owners,
          and Uber’s knowledge of the same.” Here too, Uber raises a meritless relevance
          objection. And, here too, the documents and testimony requested are relevant to the
          intent and knowledge elements of Instacart’s substantive claims and to damages.

    -     Deposition Topic/Request for Production 3: This deposition topic and request for
          production seeks documents and testimony regarding “Business models, forecasts,
          business plans, budgets, and variance analyses for Cornershop in the United States,
          including but not limited to ones concerning Cornershop as owned by or subsumed
          within Uber.” Uber objects that such documents are not relevant to “Plaintiff’s alleged




1538358
           Case 3:21-mc-80007-SK Document 1-7 Filed 01/12/21 Page 4 of 7

Melody Drummond Hansen                                                  VIA ELECTRONIC MAIL
November 16, 2020
Page 3


          damages,” but courts have held otherwise. See Bristol-Myers Squibb Co. v. Kite Pharma
          Inc., No. 2:19-MC-00055-SJO-KS, 2019 WL 8589409, at *4 (C.D. Cal. May 29, 2019)
          (holding that defendant had “sufficiently demonstrated both relevance and substantial
          need for deposition testimony related to [non-party’s] plans for . . . product
          development” because it was relevant to “damages.”); see also Waymo LLC v. Uber
          Techs., Inc., No. 17-CV-00939-WHA(JSC), 2017 WL 2929439, at *2 (N.D. Cal. July 7,
          2017) (noting plaintiff Waymo’s agreement to produce “business plans, strategic plans,
          operating plans, marketing plans, financial plans, sales plans, and investment plans for its
          ride-sharing business, including projections for revenue generation and profitability” in
          response to defendant Uber’s document request). Here, Uber’s business models,
          forecasts, business plans, budgets, and variance analyses for Cornershop in the United
          States are plainly relevant to Instacart’s damages. Uber’s relevance objection to this
          topic and request is meritless and must be withdrawn.

    -     Deposition Topics/Requests for Production 4 & 5: Deposition topic and request for
          production 4 seek documents and testimony regarding “[t]he past, present, and future
          value, whether actual or potential, of Cornershop’s business and operations in the United
          States.” Deposition topic and request for production 5 seek documents and testimony
          regarding “[a]ny actual or potential benefits, costs, and/or risks, whether monetary or
          nonmonetary, associated with or concerning the timing of Cornershop’s entry into the
          U.S. market.” As with Deposition Topic/Request for Production 3, the requested
          documents and deposition testimony are directly relevant to the damages suffered by
          Instacart as a result of Cornershop’s illegal activities and entry into the market using
          intellectual property stolen from Instacart. See Symantec Corp. v. Zscaler, Inc., No.
          17CV04426JSTTSH, 2019 WL 2288278, at *2 (N.D. Cal. May 29, 2019) (granting
          plaintiff’s motion to compel production of documents exchanged with third party
          investors regarding “any valuations of defendant-company or the accused products” and
          rejecting defendant’s argument that it had already produced detailed information
          “sufficient [for plaintiff] to prepare its damages case”). The requested documents should
          be produced, and Uber should provide a witness for testimony on these topics.

Issue No. 2 – Improper objection that Instacart should seek information from Cornershop.
Uber further objects to Instacart’s requests and deposition topics because they are “unduly
burdensome and disproportionate to the needs of the litigation because [they] requires Uber to
incur the expenses of providing information that Plaintiff can seek from Defendants.” However,
Instacart’s requests are targeted to seek information and documents which are uniquely within
Uber’s control.

    -     As explained in further detail above, deposition topics/requests for production 1 and 2
          seek information regarding Uber’s knowledge of Cornershop’s illegal activities. While
          Cornershop can provide information and testimony regarding what it shared with Uber, it
          cannot provide discovery regarding Uber’s understanding of that information, or internal
          Uber communications. Cf. UMG Recordings, Inc. v. Shelter Capital Partners LLC, 718




1538358
           Case 3:21-mc-80007-SK Document 1-7 Filed 01/12/21 Page 5 of 7

Melody Drummond Hansen                                                 VIA ELECTRONIC MAIL
November 16, 2020
Page 4


          F.3d 1006, 1025 (9th Cir. 2013) (“knowledge … turns on” what party “actually or
          ‘subjectively’” knew.). Uber’s burden objection is misplaced.

    -     As for deposition topics/requests for production 3, 4, and 5, each seeks business
          forecasts, valuations, and risk analysis performed by Uber with respect to Cornershop, its
          recent acquisition. While Uber may have shared some of this analysis with Cornershop,
          Uber has made no representation that it has shared all such documents and analysis.
          Furthermore, Uber, not Cornershop, is most knowledgeable regarding the value of
          Cornershop’s business to Uber. See, e.g., Intel Corp. v. Prot. Capital LLC, No.
          13CV1685 GPC (NLS), 2013 WL 12313348, at *3 (S.D. Cal. Oct. 2, 2013) (granting
          motion to compel nonparty-investor’s compliance with subpoena seeking documents
          regarding investor's decision to invest in the patents at issue and its analysis of the
          investment, which “relate[d] to the damages [plaintiff] seeks in the underlying patent
          case”). Uber’s burden objection is likewise inapplicable to these requests.

Issue No. 3 – Improper “Burden” objections. Uber also objects to Instacart’s deposition
topics and requests on the grounds that they “impose[ ] burdens disproportionate to the case,
because [they] seek[ ] to require Uber to engage in burdensome electronic discovery including
searching for e-mail or other burdensome exercises such as interviewing numerous witnesses,
redacting privileged materials in documents, and logging numerous privileged documents.” But
it is Uber’s obligation, as the responding party, to “show that the information is not reasonably
accessible because of undue burden or cost.” Fed. R. Civ. P. 45(e)(1)(D)(emphasis added).
Essentially, Uber complains that Instacart’s requests are unduly burdensome because they
require Uber to comply with its discovery obligations under Rule 45. That will not suffice. We
are willing to meet and confer with you to discuss acceptable search terms for electronic
document searches to resolve any legitimate burden objection. However, Uber’s categorical
refusal to produce any responsive documents at all based on an unspecified burden objection is
improper.

Issue No. 4 – Refusal to Conduct a Reasonable Search. Deposition topic 6 seeks testimony
regarding “Uber’s search for, collection, and production of documents in connection with this
litigation,” and request for production 6 asks for “[a]ll documents you relied on in preparing for
the deposition noticed concurrently with these requests for production.” Uber refuses to produce
a witness on the topic of its compliance with the subpoena, thereby shielding the search alleged
in response to deposition topics/requests for production 1 and 2 (the only requests for which
Uber claims to have done any search at all) from any review. “An individual served with a
subpoena duces tecum has an obligation to conduct a reasonable search to ensure that non-
privileged documents that are relevant or likely to lead to the discovery of admissible evidence
are produced,” United States v. Lee, No. 5:06 CR0424 JW, 2009 WL 1108697, at *2 (N.D. Cal.
Apr. 24, 2009), and Instacart is entitled to understand the contours of Uber’s searches. Uber’s
response to Instacart’s request that it produce documents relied on in preparing for the
deposition sought by the subpoena is even more glaring: “Uber does not intend to provide a
witness for deposition and thus there are no responsive documents.” Uber further bolsters its
refusal to produce responsive documents by vaguely asserting privilege and “applicable rules”—




1538358
           Case 3:21-mc-80007-SK Document 1-7 Filed 01/12/21 Page 6 of 7

Melody Drummond Hansen                                                  VIA ELECTRONIC MAIL
November 16, 2020
Page 5


what those applicable rules are, Uber does not say. Regardless, these responses are in direct
contravention of Uber’s discovery obligations, and must be amended.

Issue No. 5 – Lack of or Incomplete Responses. As we have detailed above, Uber has refused
to respond to any of Instacart’s document requests, or to produce a witness to testify in response
to any of Instacart’s deposition topics. Uber’s stonewalling is patently improper. See Fed. R.
Civ. P. 45(g) (The Court “may hold in contempt a person who, having been served, fails without
adequate excuse to obey the subpoena or an order related to it.”). Uber must supplement its
responses as explained further below.

    -     In response to deposition topics/requests for production 1 and 2, which seek information
          regarding Uber’s knowledge of Cornershop’s illegal activities, Uber’s responses state:
          “Subject to its objections, Uber responds that based on its search to date for responsive
          non-privileged information, Uber has identified no knowledge by Uber of Cornershop’s
          alleged [activities].” Given the language “subject to its objections,” it is unclear whether
          Uber is withholding from Instacart information in its responses based on its meritless
          boilerplate objections discussed above. Please confirm that Uber is not withholding any
          information based on its objections in its responses to these topics/requests.
          Additionally, it is unclear what, if anything, Uber has done to search for information
          responsive to these topics/requests. As explained above, Uber also refuses to produce
          documents or a witness in response to deposition topic/request for production 6, making
          it impossible to determine if Uber has conducted an adequate search. These evasions are
          improper, and Uber should amend these responses.

   -       In response to deposition topics/requests for production 3, 4, and 5, Uber does not even
          bother to allege it has conducted a reasonable search, instead flatly refusing to produce
          any documents or a witness for deposition. As explained above, Uber’s objections are
          not a proper basis on which to withhold documents or testimony. These responses
          should be amended as well.

Issue No. 6 – Privilege. Uber broadly asserts attorney-client privilege, the work-product
doctrine, and other privilege over much of the discovery sought by Instacart. See, e.g. Uber
Responses to deposition topics/requests for production 1-6 (“Uber further objects to the extent
that this request calls for Privileged Information.”). But Uber “cannot carry this burden by mere
ipse dixit assertions that the privilege applies and, instead, must provide more substantial proof
of eligibility for the privilege.” Sia Chue Yang v. Schwarzenegger, No. C 09-2306 CW (JL),
2010 WL 11587074, at *8 (N.D. Cal. May 12, 2010). In particular, Uber must “describe the
nature of the withheld documents [or] communications . . . in a manner that, without revealing
information itself privileged or protected, will enable the parties to assess the claim.” Fed. R.
Civ. P. 45(e)(2)(A). Thus, to the extent Uber withholds responsive materials as privileged, it
must identify those documents and communications on a privilege log so that Instacart can
evaluate the applicability of the claimed privilege. Please confirm that Uber will produce a
privilege log.




1538358
          Case 3:21-mc-80007-SK Document 1-7 Filed 01/12/21 Page 7 of 7

Melody Drummond Hansen                                                VIA ELECTRONIC MAIL
November 16, 2020
Page 6


                                                ***

Please supplement your production and responses by Thursday, November 19, 2020. Should
Uber fail to do so, Instacart requests that Uber provide its availability for a meet and confer on
Friday, November 20, 2020.


Very truly yours,

KEKER, VAN NEST & PETERS LLP




Sarah Salomon

SS:sm




1538358
